COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Distributors

Appellate case number:      01-19-00550-CV

Trial court case number:    2018-63587

Trial court:                152nd District Court of Harris County

       Relators have filed an Emergency Motion to Temporarily Stay MDL Proceedings
Pending Resolution of Petition for Writ of Mandamus. The motion is granted. The
proceedings in In re: Texas Opioid Litigation, No. 2018-63587, in the 152nd District
Court of Harris County, Texas, are stayed. The stay is effective until disposition of
relators’ petition for a writ of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually         Acting for the Court

Date: __August 2, 2019___